PER CURIAM:
SaMma Iban Salih El Bey appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Bey v. Heifner, No. CA-02-459-2-MU-3 (W.D.N.C. Aug. 1, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED